Citation Nr: 1451054	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-08 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin condition to include actinic keratosis, and skin cancer, to include as due to exposure to herbicides.

2.  Entitlement to service connection for valvular heart disease, to include as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

4.  Entitlement to service connection for arteriosclerotic heart disease (claimed as high cholesterol), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to August 1967.  The Veteran also had reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The issues of entitlement to service connection for valvular heart disease, to include as due to exposure to herbicides, entitlement to service connection for hypertension, to include as due to exposure to herbicides, and entitlement to service connection for arteriosclerotic heart disease (claimed as high cholesterol), to include as due to exposure to herbicides are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent evidence of record is against a finding that the Veteran has a skin condition that was present in service or manifested to a compensable degree in the first post-service year or otherwise is related to an event or incident of his period of active service, including claimed herbicide exposure.


CONCLUSION OF LAW

The criteria for establishing service connection for a skin condition to include actinic keratosis and skin cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in December 2010, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The December 2010 VCAA letter was sent prior to the rating decision in February 2011.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file. Private treatment records from Dr. W., and Dr. P. are also associated with the Veteran's claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The Board acknowledges that VA has not afforded the Veteran with a VA examination for his skin condition to include actinic keratosis and skin cancer claim.  However, the Board finds that an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Although there is evidence of a diagnosis for actinic keratosis which the Veteran sought treatment for in, post-service treatment records and lay statements indicate that the Veteran was not first diagnosed or treated for actinic keratosis until June 2003 which is roughly thirty-five years after his discharge.   Additionally, there is no competent evidence that indicates that there "may" be a relation between the Veteran's actinic keratosis and his service.  While the Veteran believes his current diagnosed disorder is related to service, he is not competent to testify to such matter because this question requires specialized knowledge, training, or experience due to the complexity of the internal body systems.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Moreover, the Veteran has not asserted that he has had continuity of actinic keratosis since his period of service.  Simply stated, referral of the claim for an examination or obtainment of medical opinions on the matter of service connection under the circumstances here presented would be an unnecessary act.  38 U.S.C.A. § 5103A(a)(2); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010)(rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Skin Condition

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 3.303(a).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran contends that his skin condition is related to his service, and specifically, that it is due to his exposure to herbicides while on active duty.  The Veteran stated in his Notice of Disagreement, received in August 2011 that he had skin cancer on his face and head which required freezing treatment.  Medical evidence from the VAMC shows that the Veteran had actinic keratosis removed from his temple area using liquid nitrogen in July 2003, and January 2004.  In September 2008 the Veteran stated that he had a skin spot that stays irritated from his hat that he wanted removed.  While the Veteran has contended throughout the appeal period that he had skin cancer, medical records show that the Veteran did not suffer from skin cancer, but from actinic keratosis.  The Board continues with the Veteran's appeal for a skin condition, and does not limit the appeal to merely an appeal for skin cancer. 

According to 38 C.F.R. § 3.309(e), the Veteran's diagnosed skin condition, actinic keratosis, or any other skin condition is not one of the listed diseases as presumptively related to herbicide exposure.  Therefore, actinic keratosis may not be presumed to be related to herbicide exposure.  Despite the lack of presumptive service connection, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

No complaint, diagnosis or treatment for actinic keratosis or skin cancer is shown in the service treatment records or during a VA examination within a year after the Veteran's separation from service.  The first evidence of any actinic keratosis is in June 2003.

The Veteran asserts that his skin condition related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), actinic keratosis and skin cancer falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and continuity of any symptoms that he may have had, an actual diagnosis of actinic keratosis or skin cancer requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

Moreover, to the extent that the Veteran believes that his skin cancer is due to his service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his cancer is not competent medical evidence, as such requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his diagnosed actinic keratosis and his active duty service.  The evidence is against a finding that the Veteran's skin cancer is related to service.

In summary, the record evidence establishes that the Veteran's actinic keratosis manifested many years following separation from service, and there is no competent medical evidence suggesting a medical relationship, or nexus, between actinic keratosis or skin cancer and the Veteran's period of service.  Accordingly, service connection for a skin condition to include actinic keratosis, and skin cancer is not warranted on any basis.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt. 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application. See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a skin condition to include actinic keratosis, and skin cancer, to include as due to exposure to herbicides is denied.




	(CONTINUED ON NEXT PAGE)

REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of service connection for valvular disease, hypertension, and arteriosclerotic heart disease to include as due to herbicide exposure.

With specific regard to National Guard service, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA). With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 2012). 

The available records confirm that the Veteran served in the National Guard of Kentucky.  The record contains medical treatment and examinations from his time in the National Guard. The Veteran had physical exams and medical treatment from the National Guard clinic for periods after his active service in 1967.  A blood pressure reading from October 1993 shows 148/90 and 164/115 which is Stage I and Stage II hypertension respectfully.  National Guard records also indicate that the Veteran was diagnosed with uncontrolled hypertension based on a March 1993 Medical Screening Summary.  The Veteran in September 1992 was unable to clear the Phase II Cardiovascular Screening Program.  A February 1996 cardiovascular screening revealed that the Veteran had serum cholesterol of 235 mg/dl, HDL of 37 mg/dl, and a cholesterol ration of 6.35.  However, there are no records of the specific dates the Veteran was on active duty or ACDUTRA during his service in the National Guard.  

While the Veteran's service treatment records were requested for the Veteran's National Guard service from 1971 to 2004, no request for his personnel records was made.  Therefore, it remains unclear to the Board when the Veteran was on periods of ACDUTRA.  In order to fully and fairly consider the Veteran's appeal, an attempt must be made to confirm all periods of active duty, ACDUTRA, and INACDUTRA. 38 C.F.R. § 3.159(c)(2).

If the Veteran's periods of ACDUTRA, and INACDUTRA correspond to any complaints, symptoms or diagnosis of valvular disease, hypertension, and/or arteriosclerotic disease, then an examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

Accordingly, the case is REMANDED for the following action:


1.  Take all appropriate action to confirm the Veteran's periods of ACDUTRA following his November 1967 active duty discharge, particularly during 1992, 1993, and 1996.  A National Guard Retirement (points) statement for any claimed periods of ACDUTRA during which valvular heart disease, hypertension, and arteriosclerotic symptoms are alleged would be helpful in this regard.

2.  After completion of the foregoing, if the Veteran's periods of ACDUTRA, and INACDUTRA correspond to any complaints, symptoms or diagnosis of valvular heart disease, hypertension, and/or arteriosclerotic disease, then an examination is necessary.  If warranted schedule an appropriate VA examination to determine the current nature and likely etiology of the Veteran's cardiovascular disabilities.

The examiner is to furnish an opinion with respect to the following questions:

a. The examiner should state whether the Veteran currently has valvular heart disease.

(1) If the Veteran has valvular heart disease, state whether it is at least as likely as not (50 percent or greater probability) that this disease had its onset his during active duty service, or was it caused by or the result of the Veteran's military exposure to herbicides or other toxic chemicals in Vietnam.

(2) If the Veteran has valvular heart disease state whether it is at least as likely as not (50 percent or greater probability) that this disease was caused by or is the result of any incident, injury or illness that occurred during a period of ACDUTRA.

(3) If the Veteran has valvular heart disease state whether it is at least as likely as not (50 percent or greater probability) that this disease was caused by or is the result of an injury that occurred during a period of INACDUTRA.

b. The examiner should state whether the Veteran currently has hypertension.

(1) If the Veteran has hypertension, state whether it is at least as likely as not (50 percent or greater probability) that this condition had its onset during his active duty service, or was it caused by or the result of the Veteran's military exposure to herbicides or other toxic chemicals in Vietnam.

(2) If the Veteran has hypertension state whether it is at least as likely as not (50 percent or greater probability) that this condition was caused by or is the result of any incident, injury or illness that occurred during a period of ACDUTRA.

(3) If the Veteran has hypertension state whether it is at least as likely as not (50 percent or greater probability) that this disease was caused by or is the result of an injury that occurred during a period of INACDUTRA.

c. The examiner should state whether the Veteran currently has arteriosclerotic heart disease.

(1) If the Veteran has arteriosclerotic heart disease, state whether it is at least as likely as not (50 percent or greater probability) that this disease had its onset during his active duty service, or was it caused by or the result of the Veteran's military exposure to herbicides or other toxic chemicals in Vietnam.

 (2) If the Veteran has arteriosclerotic heart disease, state whether it is at least as likely as not (50 percent or greater probability) that this disease was caused by or the result of any incident, injury or illness that occurred during a period of ACDUTRA.

(3) If the Veteran has arteriosclerotic heart disease state whether it is at least as likely as not (50 percent or greater probability) that this disease was caused by or is the result of an injury that occurred during a period of INACDUTRA.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical analysis in the study of this case.

3.  Thereafter, re-adjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


